

Exhibit 10.3


AMERESCO, INC.


Director Stock Option Agreement
Granted Under 2020 Stock Incentive Plan


1.Grant of Option.


This agreement evidences the grant by Ameresco, Inc., a Delaware corporation
(the “Company”), on _________ (the “Grant Date”), to _________, a director of
the Company (the “Participant”), of an option to purchase, in whole or in part,
on the terms provided herein and in the Company’s 2020 Stock Incentive Plan (the
“Plan”), a total of _________ shares (the “Shares”) of Class A common stock,
$0.0001 par value per share, of the Company at _________ per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on the
date one day prior to the tenth anniversary of the Grant Date (the “Final
Exercise Date”).


It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this agreement, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.


2. Vesting Schedule


(a) General. This option will become exercisable (“vest”) as follows:


Shares Vest Date


The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


(b) Acceleration. Notwithstanding Section 2(a), this option shall vest in full
immediately prior to a “Change in Control” of the Company (as defined below).


(c)Definition. A “Change in Control” shall mean:


(1) any merger or consolidation in which (i) the Company is a constituent party
or (ii) a subsidiary of the Company is a constituent party and the Company
issues shares of its capital stock pursuant to such merger or consolidation
(except, in the case of both clauses (i) and (ii) above, any such merger or
consolidation involving the Company or a subsidiary in which the shares of
capital stock of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least 51% by voting power of the capital stock of (x) the
surviving or resulting corporation or (y) if the surviving or
US1DOCS 7533176v2

--------------------------------------------------------------------------------



resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, of the parent corporation of
such surviving or resulting corporation);


(2) the issuance, sale or transfer, in a single transaction or series of related
transactions, of capital stock representing at least 51% of the voting power of
the outstanding capital stock of the Company immediately following such
transaction;


(3) the sale of all or substantially all of the assets of the Company; or


(4) a change in the composition of the Board of Directors of the Company (the
“Board”) that results in the Continuing Directors (as defined below) no longer
constituting a majority of the Board (or, if applicable, the Board of Directors
of a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of the Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board.


3. Exercise of Option.


(a) Form of Exercise. To exercise this option, the Participant shall deliver to
the Company at its principal office a notice of exercise in a form (which may be
electronic) approved by the Company, accompanied by this agreement, and payment
in full in the manner provided in the Plan. The Participant may purchase less
than the number of shares covered hereby, provided that no partial exercise of
this option may be for any fractional share or for fewer than ten whole shares.


(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, a director of the Company.


(c)Termination of Director Status. If the Participant ceases to serve as a
director of the Company for any reason, then, except as provided in paragraph
(d) below, the right to exercise this option shall terminate three months after
such cessation (but in no event after the Final Exercise Date), provided that
this option shall be exercisable only to the extent that the Participant was
entitled to exercise this option on the date of such cessation.


(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is a director of the Company, this option shall be
exercisable, within the period of one year
US1DOCS 7533176v2

--------------------------------------------------------------------------------



following the date of death or disability of the Participant, by the Participant
(or in the case of death by an authorized transferee), provided that this option
shall be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.


4. Withholding.


No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.


5. Transfer Restrictions; Clawback.


(a) This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


(b) In accepting this option, the Participant agrees to be bound by any clawback
policy that the Company has in place or may adopt in the future.


6. Provisions of the Plan.


This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.


IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.


AMERESCO, INC.


By: ____________________________________
Name: George P. Sakellaris
Title: President & Chief Executive Officer






















US1DOCS 7533176v2

--------------------------------------------------------------------------------













PARTICIPANT’S ACCEPTANCE




The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2020 Stock Incentive Plan.


PARTICIPANT:




____________________________


Address:


US1DOCS 7533176v2